438 F.2d 774
UNITED STATES of America, Appellee,v.John Arthur TAYLOR, Appellant.
No. 20387.
United States Court of Appeals, Eighth Circuit.
February 1, 1971.

Appeal from the United States District Court, District of Minnesota; Miles W. Lord, District Judge.
Russell A. Sorenson, Minneapolis, Minn., for appellant.
Robert G. Renner, U. S. Atty., D. Minn., Joseph T. Walbran, Asst. U. S. Atty., Minneapolis, Minn., for appellee.
Before MEHAFFY and HEANEY, Circuit Judges, and MEREDITH, District Judge.
PER CURIAM.


1
We affirm the conviction of John Arthur Taylor for willful and knowing possession of a firearm after having been convicted of a felony in violation of 18 U.S.C. App. § 1202(a) (1). We do so for the reasons set forth in United States v. Synnes, 438 F.2d 764 (8th Cir. 1971), which we have decided today.